DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-9 of US 10882153 B2 and Claims 1-10 of US 10780541 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to a Vacuum dust extraction apparatus for an air tool having a retainer with bellows to attach to the tool end of the air tool and a hose extending from the retainer routed to a vacuum source.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "said tubular coupler".  There is insufficient antecedent basis for this limitation in the claim.  It is not clear what member/structure said tubular coupler is directed to and how the retainer spring is linked to the coupler.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 and 10-14 is/are rejected under 35 U.S.C. 103 as obvious over MCCARTY GEORGE W et al. (US 3131947 A) in view of Quintana (US 2246916 A) and further in view of Sullivan (US 20140093320 A1).
Regarding claim 1, MCCARTY GEORGE W et al. discloses a vacuum dust extraction apparatus (24) for an air tool (23, col. 2, lines 66-72, figs. 1-2) that percussively drives an implement (12), said air tool having a barrel (10/18 – tubular body shown figs. 1-2), and a retainer (32) locked onto said barrel to retain an inboard end (10/13) of said implement within said barrel, said vacuum dust extraction system comprising: 
a snorkel (20 and/or end of bellows 21) and bellows (21) removably fastened to the air tool and surrounding an exposed portion of the implement for collecting dust produced when the implement percussively impacts a workpiece (14/15), said snorkel having an inboard end that is removably fastened to an extension (18) of said air tool via a tubular coupler (figs. 1-2), 
a suction hose (21 is a hose) coupled to an outlet of said snorkel; and an industrial vacuum (24) coupled to said suction hose, the vacuum including a canister (fig. 2), a lid secured to a rim of said canister (fig. 2), a lid-mounted air inlet port to which said suction hose is coupled (fig. 2), and a lid-mounted vacuum unit that creates a vacuum in said canister that draws dust-laden air in said snorkel and bellows (21) through said suction hose and said air inlet port before exhausting filtered air through said vacuum unit (col. 2, lines 66-75, col. 3, lines 1-75 figs. 1-2).
MCCARTY GEORGE W et al. fails to disclose the extension of said air tool is a cylindrical sleeve formed on an outboard end of an adapter that is removably fastened to said retainer.
Quintana teaches a vacuum dust extraction apparatus (10) for a tool (G) having an extension (27) of the tool (G) is a cylindrical sleeve formed on an outboard end of an adapter (31) that is removably fastened to a retainer (46/55/53 and/or detents 49/50) with a suction hose (11/12) and an industrial vacuum (T) coupled to said suction hose, the vacuum including a canister (fig. 1) the vacuum (T) including a canister (fig. 1), a lid secured to a rim of said canister (fig. 1), a lid-mounted air inlet port to which said suction hose (11/12) is coupled (fig. 1), and a lid-mounted vacuum unit that creates a vacuum that draws dust-laden air in through said suction hose and the air inlet port (figs. 1 and 3) before exhausting filtered air through said vacuum unit (col. 2, lines 1-67-col. 4, line 42, figs. 1-4).
Sullivan teaches a vacuum dust extraction apparatus (125) for an air tool (120) that percussively drives an implement (drill bit) having an extension (340) of the air tool (120) that is a cylindrical sleeve formed on an outboard end of an adapter (320) that is removably fastened to a retainer (110 and teaches having collapsible tubes and articulating half bucket-shaped pieces [0046]) with a suction hose (126) and an industrial vacuum (125) coupled to said suction hose, the vacuum including a canister (figs. 1-4), and bellows (106) that draws dust-laden air in through said suction hose and an air inlet port before exhausting filtered air through said vacuum unit ([0039-0048], figs. 1-4).
Given the teachings of MCCARTY GEORGE W et al. to have a vacuum dust extraction apparatus attached to a power tool with a snorkel portion, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the extension of the air tool to be cylindrical sleeve formed on an outboard end of an adapter that is removably fastened to said retainer with a lid-mounted air inlet port to which a suction hose  is coupled and a lid-mounted vacuum unit that creates a vacuum that draws dust-laden air in through said suction hose and the air inlet port before exhausting filtered air through said vacuum unit to have additional attachments to the vacuum, improved sealing and/or for adjustment of the vacuum attachments as taught by Sullivan and Quintana.
Regarding claims 2-6, Sullivan teaches adapter is a clamshell (370) that encases said retainer (110), where said clamshell comprises: upper and lower adaptor halves oppositely positioned about said retainer (figs. 3-4), and joined to encase said retainer (around 113), where: exterior peripheries of said upper and lower adaptor halves are provided with spaced and axially aligned circumferential grooves (latches or loops of 340, [0046]) adapted to receive rubber rings to mutually secure said upper and lower adaptor halves when they are joined to encase said retainer (capable of receiving rubber rings) where: said upper and lower adaptor halves include sleeve portions (340, fig. 3) that extend outboard of said retainer (113) to form said cylindrical sleeve; and said tubular coupler axially overlaps said cylindrical sleeve (around 113) and where: said tubular coupler (teaches having collapsible tubes and articulating half bucket-shaped pieces [0046]) and said sleeve portions (340) of said upper and lower adaptor halves include circumferential grooves (latches or loops of 340, [0046]) that define an annular space where said tubular coupler overlaps said cylindrical sleeve; and Quintana teaches having a retainer spring (46/55/53 and/or detents 49/50) is removably inserted into a annular space to removably fasten a tubular coupler to said cylindrical sleeve (col. 2, lines 1-67-col. 4, line 42, figs. 1-4).
Given the teachings of MCCARTY GEORGE W et al. to have a vacuum dust extraction apparatus attached to a power tool with a snorkel portion, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the adapter is a clamshell that encases said retainer, where said clamshell comprises: upper and lower adaptor halves oppositely positioned about said retainer, and joined to encase said retainer, where: exterior peripheries of said upper and lower adaptor halves are provided with spaced and axially aligned circumferential grooves adapted to receive rubber rings to mutually secure said upper and lower adaptor halves when they are joined to encase said retainer where: said upper and lower adaptor halves include sleeve portions that extend outboard of said retainer to form said cylindrical sleeve; and said tubular coupler axially overlaps said cylindrical sleeve and where: said tubular coupler teaches having collapsible tubes and articulating half bucket-shaped pieces and said sleeve portions of said upper and lower adaptor halves include circumferential grooves that define an annular space where said tubular coupler overlaps said cylindrical sleeve; and having a retainer spring is removably inserted into a annular space to removably fasten a tubular coupler to said cylindrical sleeve to have additional attachments to the vacuum, improved sealing/secure attaching and/or for adjustment of the vacuum attachments as taught by Sullivan and Quintana.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See references cited, form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731